Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Karen D. Jackson appeals the magistrate judge’s * order upholding the Commissioner’s denial of Jackson’s application for supplemental security income. We have reviewed the record and find no reversible errar Accordingly, although we grant Jackson leave to proceed in forma pauperis, we affirm for the reasons stated by the magistrate judge. Jackson v. Colvin, No. 1:14-cv-00870-SAG (D.Md. Dec. 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


The parties consented to proceed before a-magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).